Title: To John Adams from John Boylston, 5 January 1779
From: Boylston, John
To: Adams, John


     
      Dear Sir
      
       January 5th. 1779
      
     
     When I wrote you Per G. Tailer requesting the favour of your Advice and Assistance in procuring him a speedy return to America I did not thereby mean your assistance in any pecuniary Advance but only your recommendation to him of the first good oppertunity for his return to his Native home, as I suspect many Such Juvenile, Volatile, and capricious Subjects, have been and may be to you and your Worthy Colleague very troublesome. Let the said G. T. for this reason know that no Bill on me will be paid of his draft.
     Adieu; my sincerest and best wishes attend you,
     
      J. B.
     
    